IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DANIELLE MALANEY,                       : No. 326 EAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
JOHN MISSANELLI, D.O., BRISTOL          :
OBSTETRICS & GYNECOLOGY,                :
FRANKFORD HOSPITAL -                    :
TORRESDALE DIVISION TAMARA              :
BAVENDAM, M.D., AND LLOYD               :
ANDERSON, M.D.,                         :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.